United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2496
                        ___________________________

                             United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                                   Mallam Tifah,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: March 6, 2014
                               Filed: April 17, 2014
                                   [Unpublished]
                                  ____________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Mallam Tifah pleaded guilty to manufacturing and possessing with intent to
distribute marijuana, and maintaining a drug-involved premises, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(C), and 856(a)(1). The district court1 sentenced him to
17 months in prison. In this direct appeal, his counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), in which counsel argues
that the district court erred in its offense level calculation. Tifah has filed a pro se
supplemental brief, in which he argues that the sentence was substantively
unreasonable, his counsel was ineffective, and this court should strike the Anders
brief. Tifah has also filed a pro se motion requesting records.

      Tifah’s plea agreement contains an appeal waiver, which we hold is valid and
which we will enforce. See United States v. Azure, 571 F.3d 769, 772 (8th Cir. 2009)
(standard of review). Tifah’s challenge to his sentence falls within the scope of the
appeal waiver; the record reflects that he knowingly and voluntarily entered into the
waiver and the plea agreement; and enforcing the waiver does not result in a
miscarriage of justice, as Tifah’s 17-month sentence is within the statutory sentencing
ranges for his offenses. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc); see also 21 U.S.C. §§ 841(b)(1)(C), 856(b). We decline to consider
Tifah’s ineffective-assistance claims in this direct appeal. See United States v.
Hubbard, 638 F.3d 866, 869 (8th Cir. 2011); United States v. Umanzor, 617 F.3d
1053, 1060 (8th Cir. 2010).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues for appeal outside the scope of the appeal
waiver. Accordingly, the appeal is dismissed, Tifah’s pending motion is denied, and
counsel’s motion to withdraw is granted.
                       ______________________________




      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.

                                          -2-